Ellington, Judge.
The trial court granted the motions for summary judgment filed by David V. Bowden and Kevin Mathews d/b/a Mathews Custom Homes, Mathews Home Builders, Inc., Mathews Custom Homes, Inc., and Colormatch Exteriors, Inc. on the claims of David and Kimberly Hickey relating to the synthetic stucco cladding of their home. In Hickey v. Bowden, 248 Ga. App. 647 (548 SE2d 347) (2001), we reversed after finding that the trial court erred in concluding the Hickeys’ claims were barred by the statutes of limitation.
The Supreme Court granted two petitions for writ of certiorari, Case Nos. S01G1036 (filed by Colormatch Exteriors) and S01G1063 (filed by David V. Bowden and Kevin Mathews d/b/a Mathews Custom Homes, Mathews Home Builders, Inc., and Mathews Custom Homes, Inc.).
In Case No. S01G1036, the Supreme Court reversed our finding as to Colormatch Exteriors, holding that the date of substantial completion could, and in this case did, occur earlier than the issuance of the certificate of occupancy. Colormatch Exteriors v. Hickey, 275 Ga. 249, 252 (3) (569 SE2d 495) (2002). Accordingly, our ruling in Hickey v. Bowden, 248 Ga. App. at 649 (2), is vacated as to Colormatch Exteriors, and the judgment of the Supreme Court is made the judgment of this Court. The grant of summary judgment as to Colormatch Exteriors is affirmed. .
For purposes of clarity, we note that in Case No. S01G1063, the Supreme Court affirmed our opinion as to David V. Bowden, Kevin *187Mathews, Mathews Home Builders, Inc., and Mathews Custom Homes, Inc. Colormatch Exteriors v. Hickey, 275 Ga. at 251 (2). Accordingly, our ruling in Hickey v. Bowden, 248 Ga. App. at 649 (2) as to these appellants remains the judgment of this Court. The grant of summary judgment as to David V. Bowden, Kevin Mathews, Mathews Home Builders, Inc., and Mathews Custom Homes, Inc. is reversed.
Decided October 29, 2002.
Eugene C. Brooks TV, Christopher M. Kessinger, for appellants.
Drew, Eckl & Farnham, Hall F. McKinley III, Andrew D. Horowitz, McCorkle, Pedigo & Johnson, David H. Johnson, Amy E. Edgy, Pursley, Howell, Lowery & Meeks, John C. Amabile, for appel-lees.
Holland & Knight, Frank O. Brown, Jr., amicus curiae.

Judgment affirmed in part and reversed in part.


Andrews, P. J., and Ruffin, P. J., concur.